PER CURIAM:
James Strong seeks to appeal the district court’s order entered September 29, 2005, granting in part and denying in part Defendants’ motion for summary judgment in this action under 42 U.S.C. § 1983 (2000). Defendants seek to appeal the district court’s order granting in part and denying in part their motion for reconsideration, and its amended order granting in part and denying in part Defendants’ motion for summary judgment, both entered on November 17, 2005.
This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders Appellants seek to appeal are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we grant Defendants’ motion to dismiss Strong’s appeal, and dismiss Defendants’ appeal, for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.